ORDER

PER CURIAM.
Dorian Perry (“Defendant”) appeals from a judgment finding him guilty of two counts of armed criminal action and one count of first degree robbery in violation of sections 571.015 and 569.020 RSMo 2000, respectively. Defendant argues the trial court erred in overruling his motion to suppress statements to a police officer and in admitting those statements at trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).